                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

BOB ALLEN CUSTARD,                                        )
                                                          )
                       Plaintiff,                         )
                                                          )
v.                                                        ) Case No. CIV-18-749-R
                                                          )
                                                          )
CLENDENING, et al.,                                       )
                                                          )
                       Defendants.                        )

                                              ORDER

       Plaintiff Bob Allen Custard, a state prisoner appearing pro se, filed this § 1983

action alleging violations of his constitutional rights. Doc. 1. Pursuant to 28 U.S.C. §

636(b)(1), the Court1 referred this matter for initial proceedings to United States Magistrate

Judge Suzanne Mitchell. See Doc. 3. On August 8, 2018, Judge Mitchell issued an Order

to Cure Deficiency, noting that Plaintiff “ha[d] neither paid the [$400] filing fee . . . nor

submitted a motion for leave to proceed in forma pauperis . . . .” Doc. 4, at 1. After months

of extensions to comply with the Order—both requested by Plaintiff and granted sua sponte

by the Court—Judge Mitchell issued her Report and Recommendation (R&R), wherein she

recommended that the action be dismissed without prejudice for Plaintiff’s failure to pay

the filing fee. See Doc. 8. Plaintiff has timely objected to the R&R, see Doc. 10, giving rise

to the Court’s obligation to undertake a de novo review of those portions of the R&R to


                                                            
1
   This case was originally assigned to Judge Vicki Miles-Lagrange, who referred the case to Magistrate
Judge Suzanne Mitchell. On January 7, 2019, the case was reassigned to the undersigned, Judge David L.
Russell. See Doc. 11.
which Plaintiff makes specific objection. See Fed. R. Civ. P. 72(b)(3). Having conducted

this de novo review, the Court ADOPTS Judge Mitchell’s R&R.

        In his Objection, Plaintiff now seems to request leave to proceed in forma pauperis,

despite stating not fewer than five times in his complaint that he was “[n]ot proceeding in

forma pauperis.” Doc. 1, at 8; see also Doc. 8, at 1–2 (“In his complaint, Plaintiff stated, ‘I

am not proceeding in forma pauperis. I will forthwith remit any and all court[] filing[] fees

and any other fees or costs required to lodge this lawsuit . . . .’ To date, Plaintiff has neither

paid the filing fee ordered by this Court nor requested a further extension of time to do

so.”).2 As Judge Mitchell notes in her R&R, however, Plaintiff is precluded from

proceeding in forma pauperis absent factual allegations that he is “under imminent danger

of serious physical injury.” Doc. 8, at 2 (internal quotation marks omitted) (quoting

Custard v. Lappin, 260 F. App’x 73 (10th Cir. 2008). Plaintiff seems to acknowledge this,

as he spends the bulk of his objection asserting why his complaint establishes his imminent

danger.

        Plaintiff’s request to proceed in forma pauperis comes too late in the day. At a base

level, Plaintiff has not complied with threshold statutory and rule-based requirements for

seeking leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a)(1) (“[A]ny court of

the United States may authorize the commencement . . . of any suit . . . without prepayment

of fees or security therefor, by a person who submits an affidavit that includes a statement

of all assets such prisoner possesses that the person is unable to pay such fees or give


                                                            
2
   A change of plans prompted this change of heart, says Plaintiff: he had intended to arrange for payment
of the filing fee through an associate, but this intention has not come to fruition. See Doc. 10, at 1.

                                                    2
 
security therefor.” (emphasis added)); id. § 1915(a)(2) (“A prisoner seeking to bring a civil

action . . . without prepayment of fees or security therefor, in addition to filing the affidavit

filed under paragraph (1), shall submit a certified copy of the trust fund account statement

(or institutional equivalent) for the prisoner for the 6-month period immediately preceding

the filing of the complaint . . . .” (emphasis added)); see also LCvR3.3(a)–(b). This failure

is not for lack of opportunity to comply: Judge Mitchell’s Order to Cure Deficiency (Doc.

4) offered Plaintiff the option of filing a motion for leave to proceed in forma pauperis, but

Plaintiff did not avail himself of this option.

       Moreover, even had Plaintiff made the necessary motion, he fails to evade the

restrictions on his ability to file for in forma pauperis status. See Custard, 260 F. App’x

73. Beyond being difficult to understand (and sometimes illegible), Plaintiff’s allegations

in his Complaint and Objection to the R&R are largely conclusory and, more to the point,

lack the forward-looking imminence demanded by the imminent-danger exception to his

in forma pauperis restriction. See, e.g., Lomax v. Ortiz-Marquez, --- F. App’x ---, 2018 WL

5870555, at *3–4 (10th Cir. Nov. 8, 2018) (noting that an inmate simply alleging past

physical injury by a still-employed prison guard “does not indicate any type of pattern of

serious and ongoing physical harm or otherwise evidence the likelihood of imminent

danger” (emphasis original)); Hafed v. Fed. Bureau of Prisons, 635 F.3d 1172, 1179–80

(10th Cir. 2011) (“To meet [the imminent danger of serious physical injury] exception, [the

inmate] was required to make specific, credible allegations of imminent danger of serious

physical harm. . . . [A] prisoner must have alleged an imminent danger at the time he filed



                                                  3
 
his complaint. . . . Vague and utterly conclusory assertions are insufficient.” (internal

quotation marks, citations, and brackets omitted)).

       In short, Plaintiff’s complaint warrants dismissal: Plaintiff, ineligible for in forma

pauperis status, was given months to pay the $400 filing fee, yet he has not done so.

Accordingly, the Court ADOPTS Judge Mitchell’s R&R in its entirety and DISMISSES

this suit without prejudice.

       IT IS SO ORDERED this 9th day of January, 2019.




                                             4
 
